Citation Nr: 1625791	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-30 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Navy from January 1967 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing with a Decision Review Officer (DRO), but amended his request in order to have an informal conference in August 2013 in lieu of the hearing.  See Hearing Testimony.  

In October 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge.  He later withdrew this request in correspondence received in October 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran served within the Republic of Vietnam during the Vietnam Era, was otherwise exposed to herbicides in service, or developed DM II to a compensable degree with one year of separation from service.


CONCLUSION OF LAW

Diabetes mellitus, type II, to include as a result of herbicide exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See March 2010 VCAA/DTA letter correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, the Veteran's service treatment and personnel records are associated with the claims file as well as copies of post-service VA and non-VA treatment records.  At the informal conference, the Veteran also submitted photographs and other material in support of his claim.

The Veteran asked the RO to obtain the ships logs for the U.S.S Parsons from November 1968 to September 1970 and indicated they would clarify the issue since it would show the exact missions and locations of the Parsons.  See VA9 Appeal to Board of Appeals.  He did not state, however, what specific evidence would be found in these records that would corroborate his reported Agent Orange exposure.

A July 2014 Administrative Decision stated that no further development was necessary to corroborate herbicide exposure and all procedure were followed.  Regarding the Veteran's request to obtain the ship's logs, the decision noted that a PIES 034 response for proof of Vietnam service is in his file and provides the dates the U.S.S Parsons was in the official waters.  This information is derived from ship histories/deck logs.  The decision also stated that to obtain deck logs for arbitrary review is in conflict with M21-1MR (III.iii.2. E.33.d) (the Board notes the excerpt below is now found in M21-1 IV.ii.H.1.d) under which it is noted:

It is unnecessary to attempt to verify service in the RVN if a claimant specifically states he/she (or the Veteran) neither went ashore nor served on board a ship as it operated on the inland waterways of the RVN.   

Compensation and Pension Service Bulletin (December 2010) addresses the issue of the PIES 034 and subsequent need to find a ship's deck logs.  These requests for deck logs are based on a veteran s statement of any temporary inland waterway travel docking and going ashore or otherwise going ashore - none of which the Veteran has claimed.  See Administrative Decision received July 17, 2014.

The Board finds that it is also not necessary to obtain a VA examination and opinion.  There is no evidence suggesting an association between service an diabetes mellitus other than the Veteran's sincere belief that his disease is related to service.  There is no probative evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service or other possible association.  The crux of the Veteran's claim is his assertion that he was exposed to herbicides.  However, if such exposure were established, service connection would be established on a presumptive basis and nullify the need for an examination.  The Veteran's lay statement suggesting a nexus between diabetes mellitus and service does not suffice to show that a disability may be associated with service as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).

Accordingly, the Board finds that no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board, therefore, may make a decision on the appeal.



II. Legal Criteria and Analysis

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, type II, when manifested to a compensable degree of 10 percent or more within one (1) year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. §1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

These diseases include diabetes mellitus, type II.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996).  A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for numerous specified diseases.  See Notice, 77 Fed. Reg. 47924-47928 (Aug. 10, 2012).

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R.  § 3.307(a)(6)(iii).  Instead, it requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

As an initial matter, the Veteran is shown to have the claimed disability, namely a diagnosis of diabetes mellitus, type II.  See Medical Treatment Record - Non-Government received April 21, 2010.  He believes his diabetes mellitus, type II is related to exposure to Agent Orange during service in the Navy.

The Veteran states that his exposure to herbicides, to include Agent Orange, is not based on actually setting foot in Vietnam, being in "brown" waters, or handling of the substance.  See VA 21-0820, Informal Conference Report, and VA9 Appeal to Board of Appeals.  Instead, he believes he was exposed to the Agent Orange herbicide based on the intake from ventilation on the U.S.S Parsons because he was a Boiler man.  He described the force of the air from the duct work as being very strong.  The Veteran also said they anchored at Cam Ranh Bay in 1969 to 1970 and estimated they were approximately 100 yards from Da Nang Harbor.  He included an email from another serviceman who also recalled they had gone to Da Nang harbor for repairs.  The DRO noted that photographs were submitted that appeared to have been taken while on the deck of a vessel out in the waters with coastal landscapes present as well as small vessel cruising around the vessel.  See Hearing Testimony.

Despite the Veteran's belief, there is no probative evidence that he was exposed to Agent Orange.  Research only established that the U.S.S Parsons was in the official waters of the Republic of Vietnam on several occasions from November 1968 to July 1970.  See VA 21-3101 received April 24, 2014.  

The Board is aware the Court has held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  Such triggered a Remand by the Court remanded to allow VA to reevaluate its definition of inland waterways.  The Court also pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.

In response to the Gray decision, VA revised its adjudication procedures manual, to include a revised definition for inland waterways and offshore waters.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m. However, the record does not reflect the U.S.S. Parsons had service in the inland waterways as determined by the revised definition.

A listing of ships associated with service in Vietnam and exposure to herbicide agents was recently update and while not complete it does provides some information in determining which vessels may be subject to the presumption.  VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.

The Veteran served aboard the U.S.S Parsons and while the ship is shown to have been in the "blue" waters of Vietnam, it is not listed among the vessels presumed to have had herbicide exposure due to its presence in the "brown" waters.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated June 15, 2016.

Even based on the statements that the Veteran's ship was in Da Nang harbor or Cam Ranh Bay harbor, exposure to herbicides is not established since these waters are not in close enough proximity to be considered brown water and invoke the presumption of exposure.  VA considers these bays to be offshore waters.  See M21-1.IV.ii.1.H.2.c.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  A note explains that service in offshore waters is also referred to as blue-water Navy service.  See M21-1.IV.ii.1.H.2.b.  

The Vietnam Era Navy Ship Agent Orange Exposure Development Site notes that some large ocean-going ships of the Blue Water Navy entered an open water harbor and docked to a pier or operated on Vietnam's close coastal waters for extended periods of time.  In these instances, if the ship was docked to a pier or the shore, the presumption of herbicide exposure applies since it is assumed crewmembers had the opportunity to go ashore.  For those operating close to the coastal waters for extended periods, the presumption applies when evidence shows crewmembers went ashore and the Veteran offers a lay statement of personally going ashore.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated June 15, 2016.  Since the Veteran repeatedly stated he never went ashore, the presumption of exposure under these circumstances does not apply.

Accordingly, the Board finds no competent evidence to support the Veteran's claim of entitlement to service connection for diabetes mellitus, type II based on presumptive exposure to herbicides.

As for the presumptions based on diabetes mellitus, type II as a chronic disease or based on continuity of symptomatology, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service.  See 38 C.F.R. §§ 3.303(b), 3.309. 

The Veteran's service treatment records are silent for any complaints findings or diagnosis of diabetes mellitus.  See STR - Medical.  The disease was also not diagnosed in the first post-service year.  See Medical Treatment Record - Non-Government received April 21, 2010.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 - 23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no probative evidence of a nexus between the Veteran's military service and the development of diabetes mellitus, type II.  As previously noted.  The disease did not manifest during service and the evidence indicates it was first diagnosed in 2005, approximately 35 years after the Veteran separated from service.  See Medical Treatment Record - Non-Government received April 21, 2010.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may also be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.).


Evidence was not submitted nor does the record contain evidence that suggests a nexus between the Veteran's diabetes mellitus, type II and his military service.  The Board has considered his statement regarding the ventilation system leading to Agent Orange exposure, and while a personal statement may be sufficient to establish an association in some instances, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his diabetes mellitus is a complex matter and outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Based on the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).As such, the appeal is denied.


ORDER

Service connection for diabetes mellitus, type II is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


